Citation Nr: 1115090	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-38 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 23, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for PTSD on April 15, 2005, which was denied by the RO in a January 2006 rating decision.

2.  Due to the submission of new and material evidence prior to the expiration of the appeal period, the RO reconsidered the issue of entitlement to service connection for PTSD in decisions dated in March 2006, May 2006, and August 2007.  

3.  On May 23, 2008, prior to the expiration of the appeal period, the Veteran submitted additional evidence showing a diagnosis of PTSD; based on this new and material evidence, the RO granted service connection for PTSD in May 2008, assigning an effective date of May 23, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file. The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran argues that an effective date earlier than May 23, 2008, is warranted for his PTSD.  Specifically, he asserts that his effective date should be March 24, 1971, the day he was discharged from active duty service, because no programs were offered to assist in his readjustment to civilian life.  Alternatively, the Veteran argues that his effective date should be sometime in 2005, based on VA treatment records dated from March 2005 to November 2005 showing treatment for anger management, sleep deprivation, and nightmares, as well as the report of a November 2005 VA PTSD examination in which the examiner opined that it was possible that the Veteran experienced full-blown PTSD at one time and that it was now in full or partial remission.  Finally, the Veteran argues that his effective date should be January 28, 2008, the date he submitted a previous petition to reconsider the RO's previous denial of entitlement to service connection for PTSD.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, with respect to the Veteran's PTSD claim, the basic facts are not in dispute.  The Veteran was discharged from service in March 1971.  However, he did not initially file a claim for service connection for PTSD until April 15, 2005.  That claim was denied in a January 2006 rating decision.  When additional private treatment records were associated with the claims file in March 2006, the RO reconsidered and denied the Veteran's claim.  When additional VA treatment records were associated with the claims file, the RO again reconsidered and denied the Veteran's claim in May 2006.  

The Veteran made another claim for entitlement to service connection for PTSD in January 2007.  He specifically asked that his most recent VA records be obtained and considered.  Thereafter, on receipt of new VA treatment records, the RO confirmed and continued the previous denial after considering the new evidence of record in an August 2007 decision.  In January 2008, the Veteran again filed a claim for entitlement to service connection for PTSD; in an April 2008 letter decision, the RO explained that his claim was not being reconsidered because it was based upon the same conditions for which a prior claim of service connection was denied, and because the Veteran had not submitted any evidence that had not been previously considered in earlier decisions.  However, on May 23, 2008, prior to the expiration of the appeal period of the August 2007 decision, the Veteran submitted additional VA treatment records showing a diagnosis of PTSD; based on this new and material evidence, the RO granted service connection for PTSD in May 2008, assigning an effective date of May 23, 2008.   

Significantly, the August 2007 rating decision was not final at the time the Veteran submitted new and material evidence showing a diagnosis of PTSD.  See 38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Charles v. Shinseki, 587 F.3d. 1318, (Fed Cir. 2009), the Federal Circuit held that where new evidence was received within the appeal period, the RO's decision was not a final decision and the new evidence should have been considered in conjunction with the Veteran's claim.  See also Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  Here, as shown, the Veteran perpetually filed new evidence, or provided notice to VA of existing VA treatment, before the expiration of the relevant decisions (January 2006, March 2006, May 2006, and August 2007) that necessitated consideration under 38 C.F.R. § 3.156(b).  Those decisions never became final.  

Thus, based on the foregoing, the Board finds that the appropriate effective date for the award of entitlement to service connection for PTSD is April 15, 2005, the date the Veteran originally filed his claim for entitlement to service connection for PTSD, which serves as the date of claim.  

Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the April 15, 2005, is the earliest possible effective date.  Although the Veteran did not receive a formal diagnosis of PTSD until May 2008, he was treated regularly for psychiatric symptomatology in 2005 which was later diagnosed as PTSD.  However, even if entitlement arose prior to April 15, 2005, the date of claim would still be the later of the two.  

The Board finds that an effective date prior to April 15, 2005, is not warranted.  As discussed above, the Veteran argues that he is entitled to an effective date of March 24, 1971, the date he was discharged from active duty service.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2010).

After reviewing the record, the Board concludes that there were no testimonial documents submitted between March 24, 1971 and April 15, 2005, indicating an intent to pursue a claim of entitlement to service connection for PTSD.  Similarly, no formal claim for entitlement to service connection for PTSD was filed prior to April 15, 2005.

In sum, the effective date of April 15, 2005, for PTSD is appropriate and there is no basis for an award of service connection prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


ORDER

An effective date of April 15, 2005, but not earlier, for the grant of entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


